Title: To George Washington from James Lovell, 30 May 1777
From: Lovell, James
To: Washington, George



Sir
Philada May 30th 1777

As chairman of the Committee on foreign applications, I inclose herewith to your Excellency the only list which has come to hand from France, tending, in any manner, to discover the arrangement made there of the officers who lately arrived in the Amphitrite.
Should it appear hereafter by any vouchers that some of them have a just claim by compact to higher commissions, Congress will attend to the claim. In the mean time these passionate admirers of rank will be the objects of your Excellency’s Justice according as they may exhibit to you extraordinary merits.
It is not to be doubted but that their differing progress in our language will make them useful in different degrees in our service.
Mr Maligny who has been this week in Philadelphia discovers a surprising aptitude in speaking and writing English, and appears highly ambitious to merit your favor. I have the honor to be With sincere devotion Your Excellency’s friend And humble Servant

James Lovell

